DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Applicant claims a preform for fiber reinforced composite material production as recited in claims 8 and 9.  
	The closest prior art, Takahira, JPS62-240375, teaches a sheet that is obtained by impregnating a fibrous base with a resin composition comprising a crystalline epoxy resin [base compound 100% mass crystalline component thermosetting resin] [4,4’-bis(2,3-epoxy propoxy)-3,3’,5,5’-tetramethylbiphenyl] with a curing agent wherein the composition has a melt viscosity ranging from 0.5 to 2 ps at a temperature of 20 °C higher than its melting point. Inherently, the epoxy resin 4,4’-bis(2,3-epoxy propoxy)-3,3’,5,5’-tetramethylbiphenyl has a heat of fusion of 30 J/g or more.  Also, Takahira teaches that the epoxy resin has a melting point of 105 °C.  Takahira also teaches that the fibrous base as a woven fabric formed from an inorganic fiber wherein the fibrous base is dry.  The closest prior art, Takahira, teaches that the thermosetting resin is in the form of a powder having a thickness on the fibrous substrate of 0.1 mm or more.  Takahira fails to teach or suggest that the dry reinforcing fiber base comprises a stack of carbon fiber woven fabrics.  

	In summary, claims 8-20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786